    Case 3:21-cr-00329-PGS Document 19 Filed 04/21/21 Page 1 of 8 PageID: 52
                                                                                  RECEIVED
                                                                                          APR212021
                               UNITED STATES DISTRICT COURI                        AT 8:30
                                  DISTRICT oF NEW JERSEY                                WILLIAM T. WALSH



UNITED STATES OF AMERICA                                Mag./Crim. No.       2 l 2-? (1?s)
                                                        APPLICATION FOR PERMISSION
                V.                                      TO ENTER PLEA OF GUILTY

                                                        (Defendant with Counsel)
Ec Ni\c
    (Defendant’s Name)




    Nj\\-<\)           Lui 2—                 hereby certifies as follows:
(Defendant’s Name)


I.       My full name is     \3.
         against me be held in that name.
                                                    LO’[ 2           and I request that all proceedings

2.       1 understand that the Constitution and laws of the United States guarantee me the right to be
         represented by a lawyer at every stage in these proceedings, including any trial on these
         charges, and that if I cannot afford to hire a lawyer, the Court will provide one for me.
3.       1 have a lawyer who is representing me in this proceeding. My Lawyer’s name is
                         S          (                    I am satisfied that I have had enough time
         to discuss this matter with my lawyer.
4.       English UJ)[lS NOT] my native language. My formal education stopped after [grade]
         l cjccie.      I am presentLy [UNEMPLOYED] [EMPLOYED] as a
                         .


                                  /1(occupation).

5.       I have taken (N [THE FOLLOWING] drugs or medication within the past seventy-two
         hours:

6       1 [IIAVL] (HAVf NFVL1 been p Itient in ment ii hospital or institution I [DOJ[O
       CQj] believe that at the present time I am mentally ill or mentally incompetent in any
        respect.

7        1 recuved a copy of thc [COMPLAINT] [INDIC I MLNT]JJjQRMAT[ON] belorL being
         called upon to plead. I have read and discussed it with my lawyer. I understand that the
         substance of the charge(s) against me is that I: ( h                         :c c’CI
                       kLI



         [add separate sheets if necessary]

                                                                                       DNJ-CR-12 (Ruv. O&2010)
 Case 3:21-cr-00329-PGS Document 19 Filed 04/21/21 Page 2 of 8 PageID: 53




WAIVER OF INDICTMENT (IF APPLICABLE)

8.     My lawyer has explained to me that I have a constitutional right to be charged by an
       indictment of’ a grand jury but that I can waive that right and consent to being charged
       through a criminal Information filed by the United States Attorney.

9.      1 understand that unless I waive indictment I may not be charged with a felony unless a grand
       jury finds by return of an indictment that there is probable cause to believe that a
       crime has been committed and that I committed it.

1 0.   I also understand that if 1 do not waive indictment, the government may present the case to
       the grand jury and request the grand jury to indict mc.

11.    1 understand that a grand jury is composed of at least 16 and not more than 23 persons, that
       at least 12 grand jurors must find that there is probable cause to believe that I committed the
       crime. I also understand that the grand jury may or may not indict me.

12.    1 further understand that by waiving indictment by the grand jury, the case viil proceed
       against me on the United States Attorney’s Information as though I had been indicted.

1 3.   My attorney has discussed the nature of the charge(s) against me and waiving my right to
       indictment thereon by grand jury. I fully understand those rights, and I wish to waive
       indictment by grand jury.

14.    My decision to waive indictment by grand jury is made knowingly and voluntarily, and no
       threats or promises have been made to induce me to waive indictment.

TIIEGUILTY PLEA

1 5.   1 have told my lawyer all the facts and circumstances known to me about the charge(s) set
       forth in the [COMPL A TNT] [INDIC I MLNT] QNRMATINi

16.    1 am satisfied that my lawyer understands the information which I have provided, and that
       my lawyer has counseled and advised me on the nature of each charge and on all possible
       defenses that I might have in this case.

1 7.   In addition, my lawyer has explained to me, and I understand, that if I enter a pica of NOT
       GUILTY (or persisted in my plea of NOT GUILTY), under the Constitution and laws of the
       United States I would be entitled to a speedy and public trial by a jury of twelve persons on
       thc charge(s) contained in this [COMPLAINT] [INDICTMFNT} FORMATINJ

18.    My lawyer has explained to me, an(1 1 understand, that at such a trial the jury would be told
       by thejudge that I am presumed to he innocent, and that the Government would be required
       to prove me guilty of the charge(s) against me beyond a reasonable doubt. I understand that

                                                 2                                   ONJ-C-12 (R. 08!2010)
 Case 3:21-cr-00329-PGS Document 19 Filed 04/21/21 Page 3 of 8 PageID: 54


           I would not have to prove that I am innocent, and that I could not be convicted unless all
           twelve jurors voted unanimously for conviction.

1 9.       My lawyer has explained to me, and I understand, that ill went to trial on these charge(s),
           the Government would have to produce in open court the witnesses against mc, and that my
           lawyer could confront and cross-examine them and object to evidence offered by the
           Government.

20.        My lawyer has further explained to me, and I understand, that I have the right to produce
           witnesses and could offer evidence in my defense at a trial on these charge(s), and that I
           would have the right, if I so chose, to testify on my own behalf at that trial; but if I chose not
           to testify, the jury could draw no suggestion or inference of guilt from that fact.

2 1.       My lawyer has explained to me, and I understand, that if I plead GUILTY to any charge(s)
           in this [COMPLAINT] [INDIC I MLN I ]GNiORMAT[N] and thejudge acccpts mypka
           I WAIVE MY RIGHT TO TRIAL AND THE OTIIER RIGHTS SET FORTH IN
           PARAGRAPHS 17, 18, 19 and 20 ABOVE. I am aware and understand that if my GUiLTY
           plea is accepted, there will be no trial and a judgment of GUILTY will be entered after
           which, thejudge, upon consideration olmy presentence report, will impose punishment upon
           me. I understand that if I plead GUILTY, the judge may impose the same punishment as if
           I had pleaded “not guilty”, went to trial and was convicted by a jury.

22.        My lawyer has also explained to me, and I understand, that if I plead GUILTY, I WAIVE
           MY RIGHT NOT TO INCRIMINATE MYSELF. I understand that the judge will ask me
           what 1 did and I will have to acknowledge my guilt as charged by setting forth my actions so
           that the judge is satisfied that I am, indeed, guilty. I understand that any statements I make
           at the time I plead GUILTY, if untrue arid made under oath, can be the basis of a perjury
           prosecution against me.

SENTENCING ISSUES

23.        My lawyer has intbrmed mc, and I understand, that the maximum punishment which the law
           provides for the offense(s) charged in this [COMPLAINT] [INDICTMENTjNFQRMATiö
           is:

           A MAXIMUM OF          .3o years imprisonment and a fine of S         uc for the offense(s)
           charged in Count(s) j         . My lawyer has further explained, and I understand, that there
           is’1 [A] mandatory minimum punishment oC’ears imprisonment andNj [A] mandatory
           minium linc of S -&   for the of fcnsL(s) ch irged in Count(s) L
       C                  (C     (h        GS   _
                                                          S   i(1   stu         Cc

           I understand that if I plead GUILTY to Count(s) 1 < 2                       of the [COMPLAINT]
           [INDIC I MLNTJ IJFORMATlN] I tacc a maxmuni scntcnce on thosc Count(s) of                       C
           years imprisonment, plus an aggregate fine of S 1 r’”I\1y lawyer has additionaLly explained, and
           I understand, that in addition to or in lieu of the penalties already discussed, I may be ordered to
           make restitution to any victim of the offense arid that the Court may require me to make a
           restitution in services instead of money or to make restitution to a designated third person or
           organization instead of the victim. I understand that in determining whether to order restitution
                                                         3                                  DNJ-CR-12   (Roy.   0612010)
 Case 3:21-cr-00329-PGS Document 19 Filed 04/21/21 Page 4 of 8 PageID: 55


      and the amount of restitution the Court will consider the amount of the loss sustained by any
      victim as a result of the offense, my financial resources, the financial needs and earning ability of
      my dependents, and any other factors as the Court deems appropriate.

      I understand that I will be assessed $100 for each felony upon which I am sentenced and $25 for
      each misdemeanor, if any.

24.   I hereby declare that no officer or agent of any branch of government, (Federal, State or Local),
      nor my lawyer, nor any other person, has made any promise or suggestion of any kind to me, or
      within my knowledge to anyone else, that I will receive a lighter lentence, or probation, or any
      other form of leniency if 1 plead GUILTY. My lawyer has explained, and I understand, that only
      the judge may decide what punishment I shall receive, and that if any person has told mc
      otherwise, that person is not telling me the truth.

25.   I understand that the sentence to be imposed upon me is within the sole discretion of the
      sentencing jLldge, subject to the provisions of the Sentencing Reform Act of 1984.

26.   1 understand that in deciding what sentence to impose upon me, the sentencingjudge is required
      to consider the maximum and minimum prison terms, fines and terms of supervised release
      recommended under the Sentencing Guidelines. I understand that the Sentencing Guidelines may
      authorize departures from the maximum and minimum Guidelines recommendations under certain
      circumstances.

27.   I understand that the Sentencing Guidelines are advisory, and that the sentencing judge must also
      consider the other statutory factors identified in 18 U.S.C. § 3553(a) in deciding what sentence to
      impose. I understand that the judge has the authority to impose a sentence more severe (up to the
      statutory maximum) or less severe than the sentencing range recommended by the Guidelines.

28.   1 have discussed with my attorney how the Sentencing Guidelines might apply to my case.

29.   1 understand that the Court will not be able to determine the sentence for my case until after the
      Presentence Report has been completed and both I and the Government have had an opportunity
      to read the report and challenge any facts reported by the probation officer.

30.   1 understand that the Court may be bound to impose a fine in accordance with statutory
      requirements.

31.   1 understand that parole has been abolished and if I am sentenced to prison I will not be released
      on parole.

32.   I further understand that the Court [SIIALLIdEMIWJ,impose a term of supervised release to follow
      any term of imprisonment and that any violation of that term of supervised release may result in
      an additional term of imprisonment. I understand that I am subject to a term of supervised release
      of up to...  years, the statutory maximum period of supervised release for the crime(s) to which
      I am pleading guilty.


                                                   4                                ONJ-cR.12 (Rev. 0W2010)
 Case 3:21-cr-00329-PGS Document 19 Filed 04/21/21 Page 5 of 8 PageID: 56



      I further understand that the provisions of 2 1 U.S.C. §     ,which provide for a mandatory
                                                                 —‘‘




      minimum term of supervised release of        —  years, [DO]QN,Q]japply to my case.

33.   1 understand that I will have no right to withdraw my plea on the grounds that anyone’s prediction
      as to the Guidelines range or expectation of sentence proves inaccurate.

34.   My lawyer has explained to me, and I understand, that iflamJiQtacitizen of the United States,
      my plea of GUlL I Y to the charged oHcne(s) [MAY]WjLLLlKLLY] result in my being subject
      to separate immigration law proceedings to have me removed from the United Slates by making
      mc deportabie, excludable, or inadmissible, or ending my naturalization.

35.   My lawyer has explained to me, and I understand, that if the charged offense(s) is a sex offense
      under 42 U.S.C. § 16911(5), my plea ofGUILTY [MAY] [WILL LIKELY] result in a requirement
      that I register as a sex offender under Federal and State law, and I will be subject to the registration
      law’s requirements and penalties.


PLEA AGREEMENT

36.   1 hereby declare that I have not been forced, coerced or threatened in any manner by any person
      to plead GUILTY to these charge(s). Nor have I been told that ill refuse to plead GUILTY, other
      persons will be prosecuted.

37.   ThereiJjAE(HAS NOTj been a plea agreement entered into between me and the United States
      Attorney, by Assistant United States Attorney r         ‘c’\                   (name).

        ] The pica agreement I)OES NOT exist in written form.
      E—i The pica agreement DOES exist in written form. I have read
                                                                  it or have had it read to mc in
                                (LANGUAGE). My lawyer has explained it to mc and I understand it.

38.   The substance of the plea agreement is: P/cc;      h    i3cn   L    ‘(1       c1c)     T1’/ f
        cv          F              C. fr c               3               h’c;,        rRc




39,   The plea agreement OES][DOES NOT] contain stipulations agreed to by the parties.

      IF APPLICABLE, CI lOOSE ONE OF THE FOLLOWING:
                                                                      c         t, r
                                                                                ‘

      [4’     I understand that ny pka agreement sets forth a Guidelines••ciiculaton which I agree is
              the tot Jdet,ñdffnse level applicable to mc in this ease. I further understand that
              I have waived the right to argue that the sentencingjudge should impose a sentence below
              the rangQ t.hat-resultsfrom this-oc    eeel, and that the government has waived the right
              to argue for a sentence above the range that-results-from this offense level.

                                                     5                                     QNJCR12 (Rev. 0812010)
Case 3:21-cr-00329-PGS Document 19 Filed 04/21/21 Page 6 of 8 PageID: 57


      11      1 understand that my plea agreement sets forth a Guidelines calculation which I agree is
             the total Guidelines offense level applicable to me in this case. I further understand that
             with the exception of arguments regarding a departure as set forth in Paragraph          of
             Schedule A to the plea agreement, I have waived the right to arguc that the sentencing
             judge should impose a sentence below the range that results from this offense level, and
              the government has waived the right to argue for a sentence above the range that results
              Irom this offinse level.

      [1     The pLea agreement contains stipulations regarding certain facts. I understand that if the
             sentencing court accepts a factual stipulation set forth in thc plea agreement, both I and the
             government have waived the right to tile an appeal, collateral attack, writ, or motion
             claiming that the sentencing court erred in doing do.

40.   1 understand that my plea agreementPRVlDESj[DOES NOT PROVIDE] that under certain
      circumstances I have waived my right to appeaL or collaterally attack the sentence imposed in this
      case.

41.   My lawyer has explained to me, and 1 understand, that if the judge accepts from GUILTY plea
      under the plea agreement, including the government’s proposal to dismiss charges or to not bring
      other charges, the judge is not bound to follow the other terms of the plea agreement, including
      the stipulations recommending that a particular sentence or sentencing range is appropriate or that
      a particular provision of the Guidelines does or does not apply. I understand that if the judge does
      not follow one or all of the other terms of the plea agreement, including the stipulations, I will
      have .right to withdraw my GUILTY plea, even if the disposition of my case may be less
      fivorable than that proposed in the plea agreement.

42.   I believe that my lawyer has done all that anyone could do to counsel and assist me, AND 1 AM
      SATISFIED WITI-l THE ADV[CE AND HELP MY LAWYER HAS GIVEN ME.

43.   1 know the judge will not permit anyone to plead GUILTY who claims to be innocent, and with
      that in mind and because I am GUILTY, I respectfully request that the Court accept my plea of
      GUILTY and to have the Clerk enter my plea of GUILTY as follows:

      To Count(s)                of this [COMPLAINT] [IND1CTMLNf]*ORMAfIöj’

44.   I offer my plea of GUILTY freely and voluntarily and of my own accord with full understanding
      of all matters sut forth in the [COMP[ AINT] [INDJCTMLN 1] NFORMA’I Iöj in this
      application, and in the certification of my lawyer which is attached to this application.

45.    1 further declare that I wish to waive the reading of the [COMPLAINT] [INDICTMENT]
      t[iN±QiiMATlN1 in open court and I request the Court to enter my plea ofGUIL FY as sct forth
       in Paragraph 43, above.




                                                   6                                 DNJ-CR.12 (Rev 0812010)
  Case 3:21-cr-00329-PGS Document 19 Filed 04/21/21 Page 7 of 8 PageID: 58



46.    The following person(s), if any, assisted mc in completing this application:
                       Nco\
I hereby certify that the foregoing information and statements herein are true. I am aware that if any of
the Ibregoing statements made by me are wilfully fblse. I am subject to punishment.

Signed by me in open   COLIrI   in the presence of my lawyer this         day of     I:i /       ,




                                                                     Delendant        (_J
                                                                                 /




                                                      7                               DNJC12(ov 08/2010)
     Case 3:21-cr-00329-PGS Document 19 Filed 04/21/21 Page 8 of 8 PageID: 59



                                   CERTIFICATION OF COUNSEL


I(V IfE3\\                         i                 hereby certifles that:

1.      1 am an attorney at law of the State of iiL, ‘iy and have been    L’1’ANE]            [ASSIGNED
        TO REPRESENT] the defendant PMck                                            ,   in [MAGISTRATE]
        [CRIMINAL] No.

2.      1 have read and fully cx lamed to the defendant the allegations contained in the [COMPLAINT]
        [INDICTMENT] INFORMATION]

3.      To the best of my knowledge and belief the statements, representatiohs, and declarations made by
        the defendant in the fbregoing Application are in all respects accurate and true.

4.      (IF APPLICABLE) In my opinion the defendant’s waiver of indictment by grand jury is
        voluntarily and knowingly made, and I recommend to the Court that the waiver be accepted by the
        Court.

5.      inmy opinion the defendant’s waiver of reading the [COMPLAINT] [INDICTMENT]
        ‘[INORMAjjQNj in open Court as providul in Rule 10 is voluntarily and knowingly made and
        I recommend to the Court that the waiver be accepted by the Court.

6.      1 have explained the maximum and any mandatory minimum penalty for each count to the
        defendant. 1 have explained to him that he may be ordered to make restitution under the Victim
        and Witness Protection Act.

7.      I have explained to the defendant that in imposing sentence, the sentencing judge is required to
        consider the Sentencing Guidelines, and I have further explained how the Guidelines might apply
        to this offense and to the defendant. I have further explained to the defendant that the Guidelines
        are advisory, not mandatory, and that the scntcncingjudge may impose a sentence higher or lower
        than that recommended by the Guidelines.

8.      The plea of’GUILTY offered by the defendant in Paragraph 43 accords with my understanding of
        the fucts related to me and is consistent with my advice to the defendant.

9.       ln my opinion the plea ofGUILTY as offered by the defendant in Paragraph 43 ofthis Application
         is voluntarily made with understanding of the consequences of the plea. I recommend that the
         Court accept the plea of GUILTY.

Signed by mc in open Court in the presence of the defendant above named, and after full disclosure of the
contents of this Certification to the defendant, this L day of’   I   2OL


                                                          Attorney for the Defendant


                                                     8                                  QNJCR.12Rtjv. 0812010)
